UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 8, 2013 BlackRock, Inc. (Exact name of registrant as specified in its charter) DELAWARE 001-33099 32-0174431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 East 52nd Street, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 810-5300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)Election of New Director On October 8, 2013, the Board of Directors (the “Board”) of BlackRock, Inc. (the “Company”) elected Cheryl D. Mills to serve as a director of the Board.Ms. Mills was formerly Counselor and Chief of Staff to Secretary of State Hillary Clinton. Ms. Mills, who left the U.S. Department of State in February 2013, will join the Board on November 20, 2013 as an independent director. The Company issued a press release on October 8, 2013 announcing the appointment of Ms. Mills. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit NumberDescription 99.1Press Release issued by the Company on October 8, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BlackRock, Inc. (Registrant) By: /s/ Daniel R. Waltcher Name: Daniel R. Waltcher Title: Managing Director and Deputy General Counsel Date: October 8, 2013
